Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 3, 2021

                                    No. 04-21-00203-CR

                              EX PARTE Armando RAMOS

                 From the 226th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018CR6442-W1
                       The Honorable Velia J. Meza, Judge Presiding


                                      ORDER

        On December 2, 2021, appellant pro se filed “Objection to Appeal Courts Denial of
Standby Counsel and Request for Reconsideration.” Without regard to whether this court has
jurisdiction over the motion, we DENY AS MOOT the motion on the basis that appellant is not
entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.
1995); Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981).




                                                  _________________________________
                                                  Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court